


110 HR 5237 IH: United States Leadership Against HIV/AIDS,

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5237
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. McDermott (for
			 himself and Ms. Granger) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the U.S. Leadership Against HIV/AIDS,
		  Tuberculosis, and Malaria Act of 2003.
	
	
		1.Short titleThis Act may be cited as the
			 Global Pediatric HIV/AIDS Prevention
			 and Treatment Act.
		2.FindingsSection 2 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (26 U.S.C. 7601) is
			 amended—
			(1)in paragraph (3),
			 by adding at the end the following:
				
					(D)In 2007, the rate at which children
				accessed treatment failed to keep pace with new pediatric infections. While
				children account for almost 16 percent of all new HIV infections, they make up
				only 9 percent of those receiving treatment under this
				Act.
					;
			(2)by
			 amending paragraph (16) to read as follows:
				
					(16)Basic
				interventions to prevent new HIV infections and to bring care and treatment to
				people living with AIDS, such as voluntary counseling and testing, are
				achieving meaningful results and are cost-effective. The challenge is to expand
				these interventions to a national basis in a coherent and sustainable
				manner.
					;
				and
			(3)by amending
			 paragraph (20) to read as follows:
				
					(20)With no medical
				intervention, mothers infected with HIV have a 25 to 30 percent chance of
				passing the virus to their babies during pregnancy and childbirth. A simple and
				effective intervention can significantly reduce mother to child transmission of
				HIV. A single dose of an anti-retroviral drug given once to the mother at the
				onset of labor, and once to the baby during the first 3 days of life reduces
				transmission by approximately 50 percent. Other more complex drug regimens can
				further reduce transmission from mother-to-child. A dramatic expansion of
				access to prevention of mother-to-child transmission services is critical to
				preventing thousands of new pediatric HIV
				infections.
					.
			3.Policy planning
			 and coordinationSection
			 101(b)(3) of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22
			 U.S.C. 7611(b)(3)) is amended by adding at the end the following:
			
				(X)A description of
				the activities that will be conducted to achieve the targets described in
				paragraphs (1) and (2) of section
				312(b).
				.
		4.Bilateral
			 efforts
			(a)Assistance To
			 combat HIV/AIDSSection 104A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151b–2) is amended—
				(1)in subsection
			 (d)(1)—
					(A)by amending
			 subparagraph (E) to read as follows:
						
							(E)assistance
				to—
								(i)achieve the target
				described in section 312(b)(1) of the United
				States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
				2003; and
								(ii)promote infant
				feeding options for HIV positive mothers that are consistent with the most
				recent infant feeding recommendations and guidelines supported by the World
				Health
				Organization;
								;
					(B)in subparagraph
			 (G), by striking and at the end;
					(C)in subparagraph
			 (H), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(I)assistance to
				achieve the target described in section 312(b)(2) of the
				United States Leadership Against HIV/AIDS,
				Tuberculosis, and Malaria Act of
				2003.
							;
				and
					(2)in subsection
			 (e)(2)(C)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(v)the number of
				HIV-infected children currently receiving antiretroviral medications in each
				country under the United States Leadership
				Against HIV/AIDS, Tuberculosis, and Malaria Act of
				2003.
							.
					(b)Assistance to
			 children and familiesSubtitle B of Title III of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7651 et seq.) is
			 amended by striking sections 311 and 312 and inserting the following:
				
					311.FindingsCongress makes the following
				findings:
						(1)Every day,
				approximately 1,100 children around the world are infected with HIV, the vast
				majority through mother-to-child transmission during pregnancy, labor or
				delivery or soon after through breast-feeding. Approximately 90 percent of
				these infections occur in Africa.
						(2)With no medical
				intervention, mothers infected with HIV have a 25 to 30 percent chance of
				passing the virus to their babies during pregnancy and childbirth. A single
				dose of an anti-retroviral drug given once to the mother at the onset of labor,
				and once to the baby during the first 3 days of life reduces transmission by
				approximately 50 percent.
						(3)Providing the full
				range of interventions, as is the standard of care in the United States, could
				reduce the rate of mother-to-child transmission of HIV to as little as 2
				percent.
						(4)Global coverage of
				services to prevent transmission from mother-to-child remains unacceptably low.
				The Joint United Nations Program on HIV/AIDS (UNAIDS) reports that fewer than
				10 percent of pregnant women with HIV in resource-poor countries have access to
				prevention of mother-to-child transmission services.
						(5)Prevention of
				mother-to-child transmission programs provide health benefits for women and
				children beyond preventing the vertical transmission of HIV. They serve as an
				entry point for mothers to access treatment for their own HIV infection,
				allowing them to stay healthy and to care for their children. Efforts to
				connect and integrate prevention of mother-to-child transmission and HIV care,
				treatment and prevention programs are crucial to achieving improved outcomes
				for HIV-affected and HIV-infected women and families.
						(6)Access to
				comprehensive HIV prevention services must be drastically scaled-up among
				pregnant women infected with HIV and pregnant women not infected with HIV to
				further protect themselves and their partners against the sexual transmission
				of HIV/AIDS.
						(7)Preventing
				unintended pregnancy among HIV-infected women is recognized by the World Health
				Organization and the Office of the United States Global AIDS Coordinator to be
				an integral component of prevention of mother-to-child transmission programs.
				To further reduce infection rates, women accessing prevention of
				mother-to-child transmission services must have access to a range of
				high-quality family planning and reproductive health care, so they can make
				informed decisions about future pregnancies and contraception.
						(8)In 2007, the rate
				at which children were accessing treatment failed to keep pace with new
				pediatric infections. While children account for almost 16 percent of all new
				HIV infections, they make up only 9 percent of those on treatment under this
				Act.
						(9)Of the more than
				2,500,000 people who were newly infected with HIV in 2007, more than 420,000
				were children.
						(10)Without proper
				care and treatment, half of newly HIV-infected children will die before they
				reach 2 years of age, and 75 percent will die before 5 years of age.
						(11)Because children
				are not just small adults, providing HIV care and treatment presents special
				challenges, including—
							(A)limited access to
				reliable HIV testing for the youngest children;
							(B)a shortage of
				providers trained in delivering pediatric care;
							(C)weak linkages
				between services to prevent mother-to-child transmission and care and treatment
				programs; and
							(D)the need for
				low-cost pediatric formulations of HIV/AIDS medications.
							312.Policy and
				requirements
						(a)Policy
							(1)In
				generalThe United States Government’s response to the global
				HIV/AIDS pandemic should place high priority on—
								(A)the prevention of
				mother-to-child transmission of HIV/AIDS; and
								(B)the care and
				treatment of all children affected by HIV/AIDS, including children orphaned by
				AIDS.
								(2)CollaborationThe
				United States Government should work in collaboration with foreign governments,
				donors, the private sector, nongovernmental organizations, and other key
				stakeholders.
							(b)RequirementsThe
				comprehensive, 5-year, global strategy required under section 101 shall—
							(1)establish a target
				for prevention of mother-to-child transmission efforts that by 2013, in those
				countries most affected by HIV—
								(A)80 percent of
				pregnant women receive HIV counseling and testing; and
								(B)all of the
				pregnant women receiving HIV counseling and testing who test positive for HIV
				receive anti-retroviral medications for prevention of mother-to-child
				transmission of HIV;
								(2)establish a target
				requiring that by 2013, children account for at least 15 percent of those
				receiving treatment under this Act;
							(3)integrate
				prevention, care, and treatment with prevention of mother-to-child transmission
				programs, as soon as feasible and consistent with the national government
				policies of the foreign countries in which programs under this Act are
				administered, to improve outcomes for HIV-affected women and families and to
				promote follow-up and continuity of care;
							(4)expand programs
				designed to care for children orphaned by AIDS; and
							(5)develop a time line
				for expanding access to more effective mother-to-child transmission prevention
				regimens, consistent with the national government policies of the foreign
				countries in which programs under this Act are administered and the goal of
				moving towards universal use of such regimens as rapidly as possible.
							(c)Application of
				requirementsAll strategic planning documents and bilateral
				funding agreements developed under the authority of the Office of the United
				States Global AIDS Coordinator, including country operating plans and any
				subsequent mechanisms through which funding under this Act is obligated, shall
				be consistent with, and in furtherance of, the requirements under subsection
				(b).
						(d)Prevention of
				mother-to-child transmission expert panel
							(1)EstablishmentThe
				Coordinator of United States Government Activities to Combat HIV/AIDS Globally
				(referred to in this section as the Coordinator) shall establish
				a panel of experts to be known as the Prevention of Mother to Child
				Transmission Panel (referred to in this section as the Panel)
				to—
								(A)provide an
				objective review of activities to prevent mother-to-child transmission of HIV
				that receive financial assistance under this Act; and
								(B)provide
				recommendations to the Coordinator and to the appropriate committees of
				Congress for scale-up of mother-to-child transmission prevention services under
				this Act in order to achieve the target established in subsection
				(b)(1).
								(2)MembershipThe
				Panel shall be convened and chaired by the Coordinator, who shall serve as a
				nonvoting member. The Panel shall consist of not more than 15 members
				(excluding the Coordinator), to be appointed by the Coordinator not later than
				60 days after the date of the enactment of this Act, including—
								(A)2 members from the
				Department of Health and Human Services with expertise relating to the
				prevention of mother-to-child transmission activities;
								(B)2 members from the
				United States Agency for International Development with expertise relating to
				the prevention of mother-to-child transmission activities;
								(C)2 representatives
				from among health ministers of national governments of foreign countries in
				which programs under this Act are administered;
								(D)3 members
				representing organizations implementing prevention of mother-to-child
				transmission activities under this Act;
								(E)2 health care
				researchers with expertise relating to global HIV/AIDS activities; and
								(F)representatives
				from among patient advocate groups, health care professionals, persons living
				with HIV/AIDS, and non-governmental organizations with expertise relating to
				the prevention of mother-to-child transmission activities, giving priority to
				individuals in foreign countries in which programs under this Act are
				administered.
								(3)Duties of
				panelThe Panel shall—
								(A)review activities
				receiving financial assistance under this Act to prevent mother-to-child
				transmission of HIV and assess the effectiveness of current activities in
				reaching the target described in subsection (b)(1);
								(B)review scientific
				evidence related to the provision of mother-to-child transmission prevention
				services, including programmatic data and data from clinical trials;
								(C)review and assess
				ways in which the Office of the United States Global AIDS Coordinator and
				programs funded under this Act collaborate with international and multilateral
				entities on efforts to prevent mother-to-child transmission of HIV in affected
				countries;
								(D)identify barriers
				and challenges to increasing access to mother-to-child transmission prevention
				services and evaluate potential mechanisms to alleviate those barriers and
				challenges;
								(E)identify the
				extent to which stigma has hindered pregnant women from obtaining HIV
				counseling and testing or returning for results, and provide recommendations to
				address such stigma and its effects;
								(F)identify
				opportunities to improve linkages between mother-to-child transmission
				prevention services and care and treatment programs;
								(G)evaluate the
				adequacy of financial assistance provided under this Act for mother-to-child
				transmission of HIV prevention services; and
								(H)recommend levels
				of financial assistance and specific activities to facilitate reaching the
				target described in subsection (b)(1).
								(4)Report
								(A)In
				generalNot later than 14 months after the date of the enactment
				of this Act, the Panel shall submit a report containing a detailed statement of
				the recommendations, findings, and conclusions of the Panel to the appropriate
				congressional committees.
								(B)AvailabilityThe
				report submitted under subparagraph (A) shall be made available to the
				public.
								(C)Consideration by
				coordinatorThe Coordinator shall—
									(i)consider any
				recommendations contained in the report submitted under subparagraph (A);
				and
									(ii)include in the
				annual report required under section 104A(e) of the Foreign Assistance Act of
				1961 (22 U.S.C. 2151b–2(e)) a description of the activities conducted in
				response to the recommendations made by the Panel and an explanation of any
				recommendations not implemented at the time of the report.
									(5)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Panel such sums as may be necessary for each of the fiscal years 2009 through
				2011 to carry out this section.
							(6)TerminationThe
				Panel shall terminate on the date that is 60 days after the date on which the
				Panel submits the report to Congress under paragraph
				(4).
							.
			(c)Annual report
			 elementsSection 313(b)(2) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7653(b)(2)) is
			 amended—
				(1)in
			 subparagraph (C), by striking and at the end;
				(2)in
			 subparagraph (D), by striking the period at the end and inserting a semicolon;
			 and
				(3)by adding at the
			 end the following:
					
						(E)coordination and
				collaboration with governments, donors, the private sector, nongovernmental
				organizations, and other key stakeholders to achieve the target described in
				section 312(b)(1); and
						(F)the number of
				women offered and receiving the 4 components of a comprehensive strategy to
				prevent mother-to-child transmission of HIV, as recommended by the World Health
				Organization.
						.
				
